DETAILED ACTION
This office action is in response to the communication received on 04/12/2021 concerning application no. 14/997,432 filed on 01/15/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,362,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 04/12/2021, with respect to the double patenting and 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The double patenting and 35 U.S.C. 112(a) rejections have been withdrawn. 

Election/Restrictions
Claim(s) 1 – 10, 12, 19 and 20 are allowable. The species election requirement between species A – H, as set forth in the Office action mailed on 05/03/2019 , has been reconsidered in The species election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species election requirement dated 05/03/2019 is withdrawn.  Claim(s) 13 – 18, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1 – 10 and 12 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations as claimed, one or more light sources and a plurality of light sensors, positioned in a matrix configuration comprising a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793